Citation Nr: 1227113	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to a compensable rating for a calcified node of the left lung.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was scheduled for a travel Board hearing in March 2012.  However, he cancelled that hearing and withdrew his request for a travel Board hearing due to his wife having had a stroke.  Accordingly, the request for a travel Board hearing has been withdrawn. 

The issues of service connection for sarcoidosis has been raised by the Veteran but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Informal Hearing Presentation it was stated that no VA treatment records from a VA pulmonary clinic in Shreveport, Louisiana, since the Veteran's last VA rating examination, on November 1, 2007, had been obtained and associated with the claim file.  Particular attention was drawn to VA treatment on April 12, 2007, at that clinic and it was specifically requested that his record be obtained because it may reflect the opinion of a treating VA pulmonologist. 

Additionally, in the Informal Hearing Presentation it was averred that the Veteran's pulmonary disability has become worse since the November 2007 VA rating examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's treatment records from the VA pulmonary clinic in Shreveport, Louisiana, since November 1, 2007, and associate them with the claim file.

This should specifically include the report of any treatment, observation or evaluation of the Veteran on April 12, 2012.  

Afford the Veteran a VA pulmonary examination to determine the severity of his service-connected calcified node of the left lung.  

All indicated studies should be performed, including pulmonary function testing if needed, and the rationale for all opinions expressed should be provided.  The Veteran's claim files should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner should be requested to address the implicit contention that the Veteran's impaired pulmonary function due to the service-connected calcified node of the left lung is indistinguishable from his nonservice-connected sarcoidosis (for which he now claims service connection).  Thus, the examiner should determine the severity of each pulmonary disability, if there is disability from sarcoidosis, which the Veteran now has and state, if possible, the degree of pulmonary disability resulting from the service-connected calcified node of the left lung as distinguished and separate from the claimed, and nonservice-connected, sarcoidosis. 

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, readjudicated the claim.  If the claim remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afforded them the appropriate period of time within which to respond, at their option.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

